12/13/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 22-0477



                            No. DA 22-0477

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

JOHN HILL,


           Defendant and Appellant.



                                ORDER




     Upon consideration of Appellant’s amended motion for extension

of time to produce transcripts on appeal, and good cause appearing,

Court Reporter Ann M. Allen is granted an extension of time to and

including January 12, 2023, within which to prepare, file, and serve the

transcripts requested on appeal.

     The Clerk shall serve a copy of this Order upon the district court

and the court reporter.




                                                               Electronically signed by:
                                                                     Mike McGrath
                                                        Chief Justice, Montana Supreme Court
                                                                  December 13 2022